This cause was submitted without brief of either party. Rule 36 of Texas Court Rules provides that "on or before the day fixed for the hearing of the cause and before the opening of the court, four copies of the brief of each party shall be filed in the office of the clerk of the court." And rule 38 provides: "A failure on the part of counsel for the appellant or plaintiff in error to file assignments of error and briefs in the trial court and in the Court of Civil Appeals, within the time and in the manner prescribed by law and by the rules, shall be ground for dismissing the appeal or writ of error, either by the court of its own motion or on motion of the appellee or defendant in error, unless good cause is shown for such failure, and that the appellee or defendant in error has not suffered material injury thereby in his defense of the cause in the appellate court. If the motion be overruled, the Court of Civil Appeals shall give such direction to the cause as it may deem proper." No brief having been filed in this case by either party, and this court finding no fundamental error, the appeal is hereby dismissed at the cost of appellant.